Case 7:18-cv-10395 Document 1-1 Filed 11/08/18 Page 1 of 22

l

EXHIBIT A

Case 7:18-cv-10395 Document 1-1 Filed 11/08/18 Page 2 of 22

iv§@§§§§ §§g§§§:)§§@

Sterm ged
` e' @lcme

§§§F§E§:§§§i§§§ §§§L§§:§ §?§§ §§m§§$§§§r§§€§§ §§ §§;§§§§§§;§§ §§ §§§§§§::!§§;§§§§§

 

  
 

Lyme Po!§tics and Regufation

     

   

§§ s n

   

ned by

 

§§§§§ §§§§§§§§§§ §§§§§§§ §§§§§ §§§§§§§§§ §§ §;§§§» §§§:§ :§§§ §:~§§§;§§§§

5»§§§§§§ B~»;§§§§my §§§§ 3§§1§§§ §2, 2§`§§¥ ?

Case 7:18-cv-10395 Document 1-1 Filed 11/08/18 Page 3 of 22

Case 7:18-cv-10395 Document 1-1 Filed 11/08/18 Page 4 of 22

 

The medical practice of “Lyme literate” guru Daniel Cameron, MD, Will be closely
supervised by the authorities during a three-year probation imposed last Weel<
by the NeW York State Board for Professional l\/ledical Conduct (BPl\/lC). `l`he
order Was based on professional misconduct charges filed against Cameron

earlier this year.

Cameron agreed to the imposition of sanctions during administrative
proceedings on the charges and a consent order Was entered by the BPl\/lC

based on his concession He stipulated that

66 he could not successfully defend against at least one of the
acts of misconduct alleged. Those allegations included
practicing the profession of medicine With negligence on
more than one occasion, incompetence on more than one

Case 7:18-cv-10395 Document 1-1 Filed 11/08/18 Page 5 of 22

occasion, gross negligence gross incompetence and/or
failing to maintain accurate patient medical records

Who is Daniel Cameron,
l\/lD?

Cameron is a solo practitioner in l\/lt. Kisco, NY, and board certified in internal

medicine but not fellowship-trained in infectious diseases and not board-

 

certified in that sub-specialty He also holds an l\/lPl-l and describes himself as

 

epidemiologist. According to his Website, he:

 

66 is a nationally recognized leader for his expertise in the
diagnosis and treatment of Lyme disease and other tick-

borne illnesses.

That is partially true. He is a “recognized leader” among those Who consider
“chronic Lyme” a real disease and Who treat it With long~term antibiotics,
sometimes for months to years l-le is not a “recognized leader” among board-
certified infectious diseases doctors and other experts Who agree that “chronic
Lyme” is not a real disease and Who rely on Well-conducted trials showing that
long~term antibiotics do not substantially improve the outcome for patients
diagnosed With so-called “chronic Lyme.” Long-term antibiotics can, in fact,
result in serious harm, including death, a subject our good friend Orac covered

just yesterday over on Respectful lnsolence. The CDC, the infectious Diseases

 

 

Society of Arnerica (lDSA), the American Academy of Pediatrics, the American
College of Physicians, the ll//edica/ Letter and the American Academy of

Neurology all reject the notion that “chronic Lyme" exists and that long~term

 

antibiotics are an appropriate treatment

Case 7:18-cv-10395 Document 1-1 Filed 11/08/18 Page 6 of 22

(Orac’s post nicely summarizes the differences between real Lyme disease and
“chronic Lyme,” “a prototypical fake medical diagnosis,” and the dangers of long-

term antibiotics, as have posts on SBl\/l, here, here, here, and here.)

 

That has not stopped “Lyme literate” doctors from bending together to form the
international Lyme and Associated Diseases Society (lLADS) and issuing their
own guidelines for the diagnosis and treatment of “chronic Lyme,” guidelines

based on very low levels of evidence that are accepted only by themselves and,

 

 

in contrast to the lDSA guidelines no other professional medical organization

ll_ADS teaches physicians and other practitioners how to become “Lyme

 

|iterate," although there is precious little information about the courses on the
lLADS website. lLADS, again in contrast to IDSA, is not an ACCi\/lE-accredited

provider of continuing medical education and, to my knowledge none of its

 

 

courses qualify for continuing medical education credit Nor are lLADS
guidelines taught as appropriate in any medical school, residency or fellowship

program

Unfortunately, according to Carneron,

66 ll_ADS healthcare providers currently serve more than
lO0,000 patients with Lyme and associated ticl<-borne
diseases in the USA and around the world.

Cameron is a leading light among the “Lyme literate.” He is the past president of
li_ADS and is the lead author of both the originai lLADS guidelines and its 2014

update He has testified before several state legislatures promoting the

 

protection of “Lyme literate” doctors from prosecution by state medical boards,

including the legislature in New York, Where such a bill became law. He also

 

makes presentations to l_yme support groups, spreading the gospel of “chronic

 

Lyme.”

Case 7:18-cv-10395 Document 1-1 Filed 11/08/18 Page 7 of 22

He has written a number of articles in the medical literature promoting the notion

 

that “chronic Lyme” exists and that long-term antibiotics are an appropriate
treatment including two in the bottom-feederjournal, /l/ledica/ Hypotheses,

l<nown for its publication of pseudoscientific papers

 

l-lis bibliography includes a letter to the editor of the New Eng/and Journa/ of

Medicine, complaining about an article by infectious diseases experts rejecting

 

“chronic Lyme” as a valid diagnosis and its “treatment” With long-term antibiotics
The evidence, Cameron claimed, is actually in “c|inical equipoise.” This drew a

sharp rebuke from the article’s authors;

66 The term ‘clinical equipoise,’ used by Cameron, is difficult
to justify in view of the published reports of five double-
blind, randomized, placebo-controlled clinical trials that
have convincingly demonstrated that antibiotic treatment
of post-Lyme disease symptoms is not in the best
interests of patients Our article summarizes the
consensus among clinicians who practice evidence-based

medicine . ..

The direct implication being, of course, that Cameron is not one “among

clinicians who practice evidence-based medicine.”

Cameron, for his part, brushes off the expert opinion of infectious diseases
doctors versus “chronic Lyme” pseudoscience manufactroversy as simply

“different points of view:”

Case 7:18-cv-10395 Document 1-1 Filed 11/08/18 Page 8 of 22

66 Only by airing these different points of view will the
k medical and scientific community reach a better
understanding of controversial topics such as treatment
of chronic Lyme disease l\/leanwhile, physicians must be
able to exercise their clinical judgment and patients
should be provided with treatment options

With that, let’s turn to how, in the view of the New Yorl< state medical authorities
Cameron exercised his “clinical judgment” and provided patients with “treatment

ophons?

“Clinical judgment” and
“treatment options”

Apparently, New York’s medical misconduct procedures do not require the
physician charged to stipulate to any particular acts of misconduct as a condition
of settling his case Rather, as noted, Cameron simply stated he was unable to
“successfully defend against at least one of the acts of misconduct alleged" and
agreed to the imposition of sanctions This means the allegations in the state’s
Statement of Charges were never proven, as it was unnecessary to reach a
decision on the factual issues once Cameron decided to settle However, per
the Office of Professional l\/ledical Conduct’s (OPl\/lC) standard procedures the
allegations in the Statement of Charges were based on expert review of

Cameron’s patients’ records and they remain uncontested by Cameron.

The state’s allegations were based on Cameron’s care of seven patients
According to the Statement of Charges, some of his more egregious actions

include:

Case 7:18-cv-10395 Document 1-1 Filed 11/08/18 Page 9 of 22

» Continuing to prescribe narcotics to a patient diagnosed with bipo|ar
disorder and narcotic abuse for two years after the patient had moved to

another state.

' Failing to follow up on previous diagnostic tests and symptoms indicative
of multiple sclerosis, “thereby depriving the patient of an accurate

diagnosis and years of effective therapy for her progressive disease.”

~ Failing to appropriately and timely evaluate a patient, who suffered from
Parkinson’s disease, when she complained of pain associated with a
PlCC line inserted at Cameron’s direction for parenterai antibiotics, which
itself was done without an appropriate physical examination or “clinical re-
assessments for consideration of any alternative diagnoses and/or

treatment.”

~ Failing to consider “other infections or inflammatory processes" in a
patient with a recent termination of pregnancy and diverticu|itis, who had
abnormal lab results including abnormal liver function tests and an
elevated sedimentation rate, and failure to order a CT scan of the

abdomen and pelvis as well as additional blood testing.

The state wisely avoided specifically challenging Cameron’s diagnosis of his
patients with “chronic Lyme” or his treating “chronic Lyme” with long-term
antibiotics ln fact, the term is never mentioned in doing so, it circumvented the
quagmire of arguing over “different points of view” and concentrated on the fact
that Cameron quite simply failed his patients by giving them substandard care,
“chronic Lyme” or no “chronic Lyme." This strategy also avoided any shield
which might have been provided by New York’s foolish law aimed at protecting

“Lyme literate” doctors

Yet the fingerprints of “chronic Lyme” diagnosis and treatment show through
loud and clear in the state’s case For each and every patient, Cameron was

charged with:

Case 7:18-cv-10395 Document 1-1 Filed 11/08/18 Page 10 of 22

‘ Repeatedly failing to take and/or note an adequate history of present

iHness,

' Repeated|y failing to perform and/or note an appropriate physical

examination

Failing to appropriately construct a differential diagnosis and pursue a

through diagnostic evaluation,

Failing to maintain records accurately reflecting care and treatment

rendered to the patient

For six of the seven, he was charged with:

66 Treating patients inappropriately with an ongoing and
escalating antibiotic regimen without appropriate
sequential physical examinations and clinical
reassessments for consideration of any alternative

diagnoses and/or treatment

And for four of them, according to the state, Cameron failed to follow up in a
timely fashion when the patient developed possible adverse reactions to

therapy

Two of the patients who presented with complaints of fatigue and pain had
previous diagnoses and treatment for Lyme disease, 9 and 16 years earlier,
fitting the “Lyme literate” notion that their current complaints are most certainly
sequelae to inadequately-treated Lyme and cannot be attributed to other

CHUS€S.

Reading between the lines, Cameron had only one tool7 a hammer, so he saw

every problem as a nai|. The possibility that the patient might be suffering from

Case 7:18-cv-10395 Document 1-1 Filed 11/08/18 Page 11 of 22

something other than “chronic Lyme” was tossed aside via inadequate physical
exams and medical records failing to consider other diagnoses and bulldozing
ahead with inappropriate long-term antibiotics adverse consequences be

damned.

Of course if you think about it, substandard care and “Lyme literacy” would
appear to go hand-in-hand. lt is hard to imagine the “Lyme literate” doctor, who
routinely ignores medical science in favor of unvalidated testing, makes
repeated diagnoses of a fake disease and orders unwarranted long-term
antibiotics otherwise delivering standard-of-care medical practice As with the
Cameron case, this offers a way forward to state medical boards hamstrung by
laws designed to protect the misconduct that is “chronic Lyme” from disciplinary

acdon.

Terms of three-year
probation

ln entering into his probationary period, Cameron is in the company of other

“Lyme literate” doctors who have had their medical practices questioned by their

 

peers up to and including discipline imposed by medical regulators (also, here

 

and here).

Hopefuily, Cameron will be hard-pressed to continue his usual l\/l.O. under the
terms of the Board’s Consent Order. He has agreed to practice medicine only
When monitored by a licensed physician (a “practice monitor”) who must be
“board certified in an appropriate specialty considering [Cameron’s] specialty of
practice, who is familiar with the diagnostic and treatment modalities practiced
and offered by [him].”

Case 7:18-cv-10395 Document 1-1 Filed 11/08/18 Page 12 of 22

The practice monitor can see all of Cameron’s records and must visit his office
“on a random unannounced basis at least monthly” and examine no fewer than
20 records The monitor’s review is to determine whether Cameron’s medical
practice “is prudent and competent.” Any perceived deviation from prudent care
or refusal to cooperate must be reported to the OPl\/lC within 24 hours The
monitor must also report to the OPl\/lC quarterly and Cameron must pay the

expenses of monitoring

Cameron gets to propose his own monitor to the OPl\/lC. This coupled with the
language about familiarity with Cameron’s “diagnostic and treatment modalities,”
leaves some concern that a fellow traveler would be put in charge The fact that
the OPl\/lC must approve the monitor, plus the broad authority given to the
OPl\/lC in the Consent Order to look at his records and otherwise investigate

what he is up to, somewhat allays those concerns
He must also, among other things:

' Obtain written informed consent from each patient “specifical|y
addressing all aspects of treatment" and provide the OPl\/lC with copies of

his consent forms

- Fully document all discussions with patients concerning his evaluation
and treatment “and of the patient’s need to pursue conventional medical
care elsewhere if indicated.” This is of some concern as well, as it
implies Cameron is free to provide unconventional medical care as long

as he tells the patient she needs the conventional kind.

' Obtain and review medical records from physicians who previously or are
currently treating his patients and refer patients to other physicians for
further evaluation and treatment “where medically warranted and beyond

the scope of [Cameron’sj role with regard to the patient.”

Case 7:18-cv-10395 Document 1-1 Filed 11/08/18 Page 13 of 22

- l\/laintain at least $2 million per occurrence/36 million per policy year limit

medical malpractice insurance

- Complete Cl\/lE courses as directed by OPl\/lC.

But, Legislative Alchemy

Whether Cameron’s case will prove to be a cautionary tale for other “Lyme

 

literate” doctors remains to be seen. Even as one branch of state government
successfully prosecutes a “Lyme literate” doctor, another branch, the legislature
is considering forcing insurers to cover treatment of “chronic Lyme” the subject

of no less than three bills now pending (Assembiy Bill tt4, Senate Bill 4713,

 

Senate Biil 670). Three other bills are sympathetic to the cause in that they will
give “chronic Lyme” advocates yet another venue to argue for insurance
coverage (Assembly Bill 4863, Senate Bill 2_168, Assembly Biil 6927).

Pseudoscience, it seems is endemic in the state of New York.

 

Posted in: i_yrne Polit§cs and Regulation Tagged in: chronic Lyme

disease Daniei Cameron, Lyme-iiterate lvit)s new york

Posted by Jann Bellamy

Jann J. Bellamy is a Florida attorney and lives in Tallahassee. She
is one of the founders and Board members of the Society for
Scierice~Based l\/ledicine (SfSBl\/l) dedicated to providing accurate
information about CAl\/l and advocating for state and federal laws
that incorporate a science-based standard for all health care
practitioners She tracks state and federal bills that would allow
pseudoscience in health care for the SfSBl\/l website. Her posts

are archived here

All Posts V\!ebsite

Case 7:18-cv-10395 Document 1-1 Filed 11/08/18 Page 14 of 22

Comments for this thread are now closed §§
673 Comments Science-Based Madicine § t.ogiri
® R@<>Ommend 14 § meet f share son by seat

§§ Alden Zane ' a year ago

   

W-

 

l agree with much regarding the condemnation of TREATl\/lENT protocols for what
is labeled chronic lyme. However as one who was infected by a tick in 1969,in
Ca|ifornia, and had classic symptoms with 'bulls eye’ rash, fever, joint pain etc and
wasn't diagnosed properly for 20 + years and then had great difficulty getting
treatment; l know there is such a factor as 'post Lyme' for those who suffered
decades without even recognition of the causation or the necessary protocols for
dealing with this particular circumstance.Who knows how many there are who
experienced the same? Eventua|ly l had to seek treatment out of country and
suffered through decades of difficulties hard to even describe Today there is a
community of support and much info regarding 'Lyme' and other tick born
diseases but it took a long time to sort through the science and pseudo science to
get a grip on the causation and the necessary treatment protocols The damage
done over decades has left its mark in ways l don‘t even attempt to communicate
to those unfamiliar with this particular circumstance l believe there were many
like me who were miss diagnosed and were left untreated and or suffered through
improper treatment protocols lt is rarely addressed l sympathize with those who
have struggled with the complexity of diagnoses and treatment of the long term
effects of those who did not get proper treatment; some who suffered for decades
Many of us who survived this Will not get a full diagnoses of the damage until
autopsy.

7 rs §§ . Share >

Wl_U triggersth »S' Aideri Zane * a year ago

The problem is any post-Lyme syndrome sufferers and the condition itse|f,
is almost irrevocably polluted by the activities advocacy, and CAl\/l-
pushing nonsense of chronic "Lyme" disease patients who have never
shown any evidence of being infected With Lyme disease ever, yet still
demand to be put into the same group as you.

7 at §§ , Share>

mouse fit \/\/LU ' a year ago

 

sees Wl ll how voir manam=. fn assinn blame for "nnll\iter_s" Withnilt

Case 7:18-cv-10395 Document 1-1 Filed 11/08/18 Page 15 of 22

Case 7:18-cv-10395 Document 1-1 Filed 11/08/18 Page 16 of 22

    

 

+srsEM

Join The Society for SBl\/l

Buy an e-book:
' SBl\/l e-Books for Kindle

' SBl\/l e-Books for iBooks

' SBl\/l e-Books for Nook

Dr. Hall’s video SBl\/l course

Case 7:18-cv-10395 Document 1-1 Filed 11/08/18 Page 17 of 22

Categories

~ Acupuncture

' Announcements

~ Basic Science

- Book & movie reviews
' Cancer

- Chiropractic

' Clinical Trials

» Computers & lnternet
~ CriticalThinking

- Dentistry

' Energy l\/iedicine

- Epidemiology

~ Evolution

' Faith l-iealing & Spirituality
' Health Fraud

» l-lerbs & Supplements

' History

Case 7:18-cv-10395 Document 1-1

Homeopathy

l-lumor

Legai

l\/ledical Acadernia

i\/ledical Ethics

Naturopathy

l\teuroscience/l\/lental Health

Nutrition

Obstetrics & gynecology

Ophthalmology

Pharmaceuticals

Politics and Regulation

Public Health

Religion

Science and Nledicine

Science and the l\/ledia

Surgical Procedures

Traditional Chinese l\/ledicine

\/accines

Filed 11/08/18

Page 18 of 22

Case 7:18-cv-10395 Document 1-1 Filed 11/08/18 Page 19 of 22

' Veterinary medicine

Case 7:18-cv-10395 Document 1-1 Filed 11/08/18 Page 20 of 22

Recent Comments

View all recent comments

  

§ avalpert
Crystal Pepsi -the commercial featured Van Halen. lt wasn't a dismal
failure initially but was sabotaged by Coke releasing a clear version of

Tab to associate clear soda with cheap knock-offs....

Update on Low Calorie Sweeteners - 12 minutes ago

¢%
7
zia
- ."3 DevoutCatalyst

Caffeine free diet l\/lountain Dew is a thing. Denatured. Tastes great,

less fulfilling.

Update on Low Calorie Sweeteners - 15 minutes ago

  

r:megsaint

l remember when | was a kid that sugar was cheaper in Canada than
in the U.S and my mother telling me that it was because in Canada,
we could buy sugar produced in Cuba but, in the U.S., we couldn't.

Update on Low Calorie Sweeteners ~ 25 minutes ago

Case 7:18-cv-10395 Document 1-1 Filed 11/08/18 Page 21 of 22

  
  

 

megsaint
interesting Didn't either Coke or Pepsi make a clear cola? Wasn’t ita

dismal failure?

Update on Low Calorie Sweeteners ~ 27 minutes ago

megsaint

l'|l have to check them out. Thanks!

Update on Low Calorie Sweeteners - 30 minutes ago

View all recent comments

Donate to support science!

lf you prefer to make a one time donation, please use the link below

 

Case 7:18-cv-10395 Document 1-1 Filed 11/08/18 Page 22 of 22

Next

Coconut Oi| Warning

June 21, 2017

Previous

So Long and Thanks for Al| the SCAl\/l

June 23, 2017

 

t DlSCDRD

Development by Digitai Gravity l\/ledia j © 2018 Paperback Theme by Array.

